DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Amendment filed 5/4/2021 has been entered and fully considered. Claims 1-12 and 21-28 are pending. Claims 13-20 are cancelled. Claims 21-27 are new. No new matter is added. 

Response to Arguments
Applicant's arguments filed 5/4/2021 have been fully considered but they are not persuasive. 
Applicant argues that none of the cited references teach applying the glass to the carbon-carbon composite wherein the glass forms an exterior surface of the oxidation protection system. 
Examiner notes that these are newly provided limitations which will be addressed in this Official Correspondence. 
Applicant argues that the liquid coating composition of Thebault is for treating the surface of parts made of ceramic matrix composite material. Thebault is silent with regard to carbon-carbon composite structures. Thus the cited references do not teach the claimed carbon-carbon composite. 
Examiner respectfully disagrees. Thebault discloses applying the composition to the surface of a thermostructural part (Paragraph [0012]) which also comprises carbon carbon composite (Paragraphs [0001], [0005], [0007] and [0008]). 
Applicant argues that Thebault also does not teach that the glass layer is an exterior surface of the oxidation protection system. 
Examiner notes that the above limitation is newly added and will be addressed in this Official Correspondence. 
Applicant argues that the particle sizes in Shim are for infiltrating a preform. Thebault is applying the coating to a composite, not a preform. Thus, it would not be obvious to modify Thebault using Shim. 
Examiner respectfully disagrees. As seen in SARKAR et al.  (Figure 3) the surface being coated is rough and has pores. Thebault discloses that the surface is treated to plug the surface pores (Paragraph [0009], [0013]). Shim also discloses that the mixture fills the pores (Paragraphs [0005], [0006], [0021]). Thus, the teachings of Thebault and Shim relating to mixture and the filling of pores appear to be relevant to the teachings of SARKAR et al.
The newly added claims will be addressed in this Official Correspondence. 



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
_______________________________________________________________________
Claims 1-8, 12, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over SARKAR et al. (US 2006/0147699) in view of THEBAULT (US 2006/0141154) and DISS et al. (US 2011/0311804).
With respect to claim 1, SARKAR et al. discloses a protective coating on a ceramic substrate (Abstract) formed by forming a slurry (Paragraph [0032]), the slurry comprising filler particles, glass particles and a liquid carrier (Paragraph [0032]). The filler particles comprise silicon carbide and boron carbide (Paragraph [0031]) and the glass particles comprise borosilicate glass (Paragraph [0009] and [0027]). The slurry is applied to the substrate and heated at a temperature of up to 850 degrees Celsius (e.g., temperature sufficient to remove water carrier) to form a protective layer on the substrate (Paragraphs [0034]-[0039]). The formed protective layer also comprises the borosilicate (e.g., boron-silicon) glass layer, 10, (Paragraph [0037] [0039]; Figure 3). 
SARKAR et al. does not explicitly disclose that the ceramic substrate is a carbon-carbon composite structure. THEBAULT discloses that oxidizing protection coatings (Paragraphs [0009]-[0011]) are also applied to ceramic matrix composites and carbon-carbon composites (Paragraph [0001]) which are suitable for high temperature environments and the coating provides leak-proof and smooth surfaces on the parts. (Paragraphs [0012]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the coating of SARKAR et al. on a carbon-carbon composite, as taught by THEBAULT, so that the surfaces of composite parts for use in high temperature aviation parts can also be protected from oxidation environments. 
SARKAR et al. does not explicitly disclose that the boron-silicon-glass layer forms an exterior surface of the oxidation protection system. DISS et al. discloses a self-healing layer 
With respect to claim 2, SARKAR et al. discloses that the boron compound is boron carbide and the silicon compound is silicon carbide (Paragraph [0031]). 
With respect to claim 3, SARKAR et al. discloses that the glass compound is borosilicate glass (Paragraphs [0009], [0027]). 
With respect to claim 4, SARKAR et al. does not explicitly disclose that the boron carbide particles have a bimodal particle size distribution. THEBAULT discloses that the particle sizes of the filler is such that they are capable of penetrating into surface pores of the composite material and avoid plugging of the pores (Paragraphs [0021] and [0022]). The filler particles comprises a first average size and a second average size with the second average size being greater than the first (Paragraph [0098]; Table 1). 
Table 1 of THEBAULT shows that powder 1 has a larger average size than powder 2. In the instant case powder 1 represents the claimed second group while powder 2 represents the claimed first group. 
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide the particle sizes for the fillers (e.g., boron carbide and silicon carbide) of SARKAR et al. with a bimodal average particle size distribution, as 
With respect to claim 5, THEBAULT discloses that the second group forms a greater weight percentage of the slurry than the first group (Paragraph [0098]; Table 1, samples 1 and 2). 
With respect to claim 6, Table 1 of THEBAULT shows that powder 1 has a larger average size than powder 2. In the instant case powder 1 represents the claimed second group while powder 2 represents the claimed first group. 
With respect to claim 7, THEBAULT discloses that the first group forms a greater weight percentage of the slurry than the second group (Paragraph [0098]; Table 1, sample 3). 
With respect to claim 8, SARKAR et al. discloses that the boron compound is boron carbide and the silicon compound is silicon carbide (Paragraph [0031]).
With respect to claim 12, SARKAR et al. discloses that the slurry is applied by spraying (Paragraph [0013]). 
With respect to claim 25, 
SARKAR et al. does not explicitly disclose that the ceramic substrate is a carbon-carbon composite structure. THEBAULT discloses that oxidizing protection coatings (Paragraphs [0009]-[0011]) are also applied to ceramic matrix composites and carbon-carbon composites (Paragraph [0001]) which are suitable for high temperature environments and the coating provides leak-proof and smooth surfaces on the parts. (Paragraphs [0012]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the coating of SARKAR et al. on a carbon-carbon composite, as taught by THEBAULT, so that the surfaces of composite parts for use in high temperature aviation parts can also be protected from oxidation environments. 
SARKAR et al. does not explicitly disclose that the boron-silicon-glass layer forms an exterior surface of the oxidation protection system. DISS et al. discloses a self-healing layer exposed on the surface of the composite part (Figure 2; Paragraph [0031], [0023]) so that protection against oxidation is provided (Paragraphs [0002]-[0005]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to ensure that the boron-silicon glass layer is exposed on the surface of the part of SARKAR et al., as taught by DISS et al., so that the boron-silicon glass can act as a protection against oxidation for the composite part. 
SARKAR et al. does not explicitly disclose that the boron carbide particles have a bimodal particle size distribution. THEBAULT discloses that the particle sizes of the filler is such that they are capable of penetrating into surface pores of the composite material and avoid plugging of the pores (Paragraphs [0021] and [0022]). The filler particles comprises a first average size and a second average size with the second average size being greater than the first (Paragraph [0098]; Table 1). 
Table 1 of THEBAULT shows that powder 1 has a larger average size than powder 2. In the instant case powder 1 represents the claimed second group while powder 2 represents the claimed first group. 
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide the particle sizes for the fillers (e.g., boron carbide and silicon carbide) of SARKAR et al. with a bimodal average particle size distribution, as taught by THEBAULT so that that they are capable of penetrating into surface pores of the composite material and avoid plugging of the pores
THEBAULT discloses that the second group forms a greater weight percentage of the slurry than the first group (Paragraph [0098]; Table 1, samples 1 and 2). 
With respect to claim 27, SARKAR et al. discloses that the boron compound is boron carbide and the silicon compound is silicon carbide (Paragraph [0031]). 
SARKAR et al. discloses that the glass compound is borosilicate glass (Paragraphs [0009], [0027]). 


______________________________________________________________________________
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SARKAR et al. (US 2006/0147699) in view of THEBAULT (US 2006/0141154) and DISS et al. (US 2011/0311804) as applied to claims 1-8 and 12 above, and further in view of SHIM et al. (US 2017/0313627).
With respect to claims 9 and 10, modified SARKAR et al. does not explicitly disclose that the particle sizes of the fillers include an average particle size of less than or equal to 1 

____________________________________________________________________________
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SARKAR et al. (US 2006/0147699) in view of THEBAULT (US 2006/0141154) and DISS et al. (US 2011/0311804) as applied to claims 1-8 and 12 above, and further in view of SHIM et al. (US 2017/0313627) as applied to claims 9 and 10 above, and further in view of POTEET (US 2018/0044537).
With respect to claim 11, modified SARKAR et al. discloses that the slurry is dried for about 10 minutes (SARKAR et al.; Paragraph [0036]) and subjected to the heating temperature for sintering (SARKAR et al.; Paragraph [0035] and [0037]). 
Modified SARKAR et al. does not explicitly disclose that the drying temperature (e.g., first temperature) is about 300 F. SHIM et al. discloses that the drying temperature is about 150 C (e.g., 302 F) to more closely pack the filler particles (Paragraph [0039]). It would have been 
Modified SARKAR et al. does not explicitly disclose that the second temperature is 1650 F. THEBAULT discloses that the second temperature is about 900 C (e.g., 1652 F) to convert the polymers to ceramics (Paragraph [0059]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to fire the coating of modified SARKAR et al. at a temperature of about 1652 F, as taught by THEBAULT so that the binders convert to ceramic. 
Modified SARKAR et al. does not explicitly disclose that the second temperature is held for 1.5 to 2.5 hours. POTEET discloses that the firing temperature is held for between about 0.5 hours to about 8 hours (Paragraph [0058]) so as to form the glass layer. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to hold the second temperature of modified SARKAR et al. for between, 0.5 and 8 hours, as taught by POTEET so as to solidify the coating and form the glass layer. 

__________________________________________________________________

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over SARKAR et al. (US 2006/0147699) in view of THEBAULT (US 2006/0141154) and LAU et al. (US 5,840,221).
With respect to claim 21, SARKAR et al. discloses a protective coating on a ceramic substrate (Abstract) formed by forming a slurry (Paragraph [0032]), the slurry comprising filler particles, glass particles and a liquid carrier (Paragraph [0032]). The filler particles comprise 
SARKAR et al. does not explicitly disclose that the ceramic substrate is a carbon-carbon composite structure. THEBAULT discloses that oxidizing protection coatings (Paragraphs [0009]-[0011]) are also applied to ceramic matrix composites and carbon-carbon composites (Paragraph [0001]) which are suitable for high temperature environments and the coating provides leak-proof and smooth surfaces on the parts. (Paragraphs [0012]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the coating of SARKAR et al. on a carbon-carbon composite, as taught by THEBAULT, so that the surfaces of composite parts for use in high temperature aviation parts can also be protected from oxidation environments. 
SARKAR et al. does not explicitly disclose that the boron carbide particles have a bimodal particle size distribution. THEBAULT discloses that the particle sizes of the filler is such that they are capable of penetrating into surface pores of the composite material and avoid plugging of the pores (Paragraphs [0021] and [0022]). The filler particles comprises a first average size and a second average size with the second average size being greater than the first (Paragraph [0098]; Table 1). 
Table 1 of THEBAULT shows that powder 1 has a larger average size than powder 2. In the instant case powder 1 represents the claimed second group while powder 2 represents the claimed first group. 
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide the particle sizes for the fillers (e.g., boron carbide and silicon carbide) of SARKAR et al. with a bimodal average particle size distribution, as taught by THEBAULT so that that they are capable of penetrating into surface pores of the composite material and avoid plugging of the pores
Modified SARKAR et al. does not explicitly disclose that the first average particle size is between 500 nanometers and 1 micron and the second particle size averages between 8 and 10 microns. LAU et al. discloses a bimodal distribution for the particles, with the fine particles being between 0.1 and 0.8 microns and the coarse particles being between 1 and 15 microns so that the higher packing can be provided in the pores (Column 2, lines 10-30). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a bimodal distribution of the particles of modified SARKAR et al. with a coarse size of between 1 and 15 microns, and a fine size of 0.1 and 0.8 microns, as taught by LAU et al. so as to provide higher packing in the surface pores. 
With respect to claims 22 and 23, LAU et al. discloses that the fine particles average size is between 0.1 and 0.8 microns and the coarse average size is between 1 and 15 microns (Column 2, lines 10-30). 

____________________________________________________________________________
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over SARKAR et al. (US 2006/0147699) in view of THEBAULT (US 2006/0141154) and LAU et al. (US 5,840,221) as applied to claims 21-23  above, and further in view of DISS et al. (US 2011/0311804).
With respect to claim 24, SARKAR et al. discloses that the boron compound is boron carbide and the silicon compound is silicon carbide (Paragraph [0031]). 
SARKAR et al. discloses that the glass compound is borosilicate glass (Paragraphs [0009], [0027]). 
SARKAR et al. does not explicitly disclose that the boron-silicon-glass layer forms an exterior surface of the oxidation protection system. DISS et al. discloses a self-healing layer exposed on the surface of the composite part (Figure 2; Paragraph [0031], [0023]) so that protection against oxidation is provided (Paragraphs [0002]-[0005]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to ensure that the boron-silicon glass layer is exposed on the surface of the part of SARKAR et al., as taught by DISS et al., so that the boron-silicon glass can act as a protection against oxidation for the composite part. 


____________________________________________________________________________
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over SARKAR et al. (US 2006/0147699) in view of THEBAULT (US 2006/0141154) and DISS et al. (US 2011/0311804) as applied to claims 1-8, 12, 25 and 27 above, and further in view of DISS et al. (US 2011/0311804).
With respect to claim 26, modified SARKAR et al. does not explicitly disclose that the boron carbide particles have a bimodal particle size distribution. THEBAULT discloses that the particle sizes of the filler is such that they are capable of penetrating into surface pores of the composite material and avoid plugging of the pores (Paragraphs [0021] and [0022]). The filler particles comprises a first average size and a second average size with the second average size being greater than the first (Paragraph [0098]; Table 1). 
Table 1 of THEBAULT shows that powder 1 has a larger average size than powder 2. In the instant case powder 1 represents the claimed second group while powder 2 represents the claimed first group. 
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide the particle sizes for the fillers (e.g., boron carbide and silicon carbide) of SARKAR et al. with a bimodal average particle size distribution, as taught by THEBAULT so that that they are capable of penetrating into surface pores of the composite material and avoid plugging of the pores
Modified SARKAR et al. does not explicitly disclose that the first average particle size is between 500 nanometers and 1 micron and the second particle size averages between 8 and 10 microns. LAU et al. discloses a bimodal distribution for the particles, with the fine particles being between 0.1 and 0.8 microns and the coarse particles being between 1 and 15 microns so that the higher packing can be provided in the pores (Column 2, lines 10-30). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a bimodal distribution of the particles of modified SARKAR et al. with a coarse size of between 1 and 15 microns, and a fine size of 0.1 and 0.8 microns, as taught by LAU et al. so as to provide higher packing in the surface pores. 


Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745